 

 

Case 6:21-cv-00139-ADA—_Document 1-16 Filed 02/09/21 Page 1 of 4
o/|El| ss
x +
< a @ https://blogs.synopsys.com/vip-central/2017/10/03/lpddr4-the-total-package-for-mobile-soc-ram/ vw «© :
SYNOPSyS" Q

Home ¥ Cammunity ¥ VIP Central

VIP Central

Blogs ¥

« Previous: USB Type-C Alternate Mode: The... Next: First USB 3.2 VIP and TestSuite:... »
LPDDR4: The Total Package for Mobile Soc RAM

Posted by VIP Experts on October 3, 2017

The mobile industry is growing at a very fast pace with its never-ending hunger for data and bandwidth. We have
witnessed the change from a dial-pad te touch-screens, from black and white display to GHD 4k display with
millions of colors, and memory space from KB to GB, in a very short span of time. The biggest challenge is
increasing bandwidth without compromising performance or adding any significant numbers in the power
consumption column. The solution to this challenge is the LPDDR or Mobile DDR standard released by JEDEC.
There have been several revisions to this standard, the latest being LPDDR4. LPDDR4 provides a data bandwidth of
4266 Mbps, which is almost double that of LPDDR3. It also provides a significant reduction in power consumption
compared to LPDDR3. For further insights on LPDDR4 and its predecessors please refer to our previous blog
"LPDDR4: What Makes it Faster and Reduces Power Consumption.

n this blog, we will discuss the features which make LPDDR4 efficient in terms of power consumption, bandwidth
utilization, data integrity and performance.

 

aie Tia piTiealsl ite)

DBI Lower Power Inverts the data to be driven on bus to reduce the
Consumption power consumption.

FSP Better Bandwidth Switching between two different operating
Utilization frequencies without being in untrained state.

TRR Improved Data Refreshes the rows adjacent to the row being
Integrity activated, to prevent data loss.

1/O Optimized Various training modes to align and adjust the

Trainings Performance timings between signals.

DBI (Data Bus Inversion)

A new 1/0 signaling scheme has been introduced in LPDDR4, known as low voltage swing terminated logic
(LVSTL). LVSTL uses significantly lower voltage levels than used in the previous version of LPDDR. Another
advantage of this signaling scheme is that it consumes no termination power while low level (0) is being driven
through the I/O drivers. It implies that less power will be consumed if there are more zeros in the data stream. DBI
feature has been introduced to keep more zeros than ones in the data stream. DEI works at a byte level granularity.
Whenever a byte contains more than four number of bits as 7 then the driver will invert the whole byte and send
the corresponding data mask inversion(DMlI) bit to notify the receiver that the respective byte has been inverted.

Input Data
Byte- 10111101

Input Data
Byte- 10111101

 

Search Blags...

 

SUBSCRIBE VIA RSS

|

MSL e)
NS Ss

A global team of protocol
experts that share their insights
and technical expertise in the
areas of Automotive, DRAM and
Flash Memories, Storage,
Display, MIPI, AMBA, Ethernet,
PCle, USB and many other bus
and interface protocols. This
comprehensive team
participates in standards
committees and will provide the
latest information and updates
as it relates to your future
design considerations.

RECENT POSTS

CXL —- The Latest Specification in

Secured Network Traffic

Understanding Color Space

Conversions in Display

8K Ultra HD: A Giant Leap for High
Definition Televisions

The wait is over —- JEDEC
Announces JESD79-5 DDRS
SDRAM VIP for High Performance

Computing

Securing Network Traffic using

 
 

Bus Driver wit
DBI enable

Bus Driver with
DBI disable

 

Output Data
Byte- 10111101

Output Data
Byte- 01000010

Data Bus Driver

FSP (Frequency Set Point)

LPDDR4 added two physical sets of register spaces, FSPQ and FSP1, to switch between two different operating
frequencies without retraining. These register sets store all operational parameters required at two different
frequencies for DRAM, one in effective mode and the other in shadew mode. The DRAM will be trained with both
frequencies and the parameters will be stored in the register sets during the command bus training mode.
Switching between FSPO and FSP, or vice versa, can be completed rapidly by just writing on a mode register.

A Arava 34
Command

Operate at
lO)

Operate at
FSP1

AYA
Command

Operate at
FSPO

 

FSP Switching
TRR (Target Row Refresh)

Increased memory densities within the same chip size lead to smaller DRAM cells. Smaller cells can store
smaller charge compared to a bigger cell, this in turn can lead to a reduced noise margin that makes the system
more data error prone. Also, densely placed cells are less immune to cross talk interference which eventually
results in date error. Te perform any data operation on 2 row, it needs to be activated first. Here “activate” means to
put the cells of the row on a higher voltage level while the other rows of that bank remain at lower voltage level.
When 8 row gets activated rapidly, its voltage level also changes accordingly which eventually accelerates the
discharge rate of the cells of an adjacent row due to the close proximity of the cells. Since DRAM cells store data
information in capacitors in the form of charges that tends to discharge over a period of time, a refresh cycle is
needed within the refresh period to retain the stored charge. Due to the accelerated discharge rate on the cells of
an adjacent row, it may result in the loss of data because the capaciter was fully discharged before the next
refresh cycle arrived. To overcome this scenario, LPDDR4 introduced the Target Row Refresh (TRR) mechanism.
TAR limits the maximum number of activates (MAC count) on 2 single row within a refresh period. Whenever the
activate count per row (target row) reaches the MAC count, the adjacent rows (victim row) will be refreshed by the

TAR procedure to avoid data loss.

Column Address

 

Row Address

Frage 6.01

c Over Ethernet

erp e102 so)

5G

Al

Armi
Automotive
CAN
Ethernet AVB
FlexRay

LIN

Cccix

CXL

Data Center
Ethermet
HBM

HMC

PCGle

Debug
DesignWare
events
FlexE

loT

JESD
Methodolagy
UVM
Mobile SoC
Interface
Subsystems
Audio

[25
SlimBus
Soundwire
Camera
C-PHY

cs

D-PHY
MPHY
Unipro
Display
DisplayPort
DSC

DS |

HDCP
HDMI

MHL
eMMc

13C

ONFi

UFS

USB

MIP
Processor
Subsystems
AMBA

ACE

AX

CXS
Interconnects
ccl400

CHI

Noc
Memory
DDR

 
 

Case 6:21-cv-00139-ADA Document 1-16 Filed 02/09/21
DRAM Cell Array

L{0 Signal Trainings

There are multiple trainings provided by LPDDR4 to align or re-adjust the delays introduced on the I/O signals with
respect to CLK or other signals. As per standard physical interface definition of LPDDR4, there are CLK, CS, CA, DO
and DOS signals which need proper alignment for successful data transfers. As the CA line is sampled at the CLK
signal, there should be @ proper phase relationship between CA and CLK. Similarly, DO gets sampled on BOS
signal, so again there should be @ phase relationship between the two. To maintain these phase relationships,
LPDDR4 proposes training mechanisms. Let's look at those:

* Command Bus Training (CBT): This is used to align the CS and CA signals with respect to the CLK signal. At
power-up the receivers get configured for low speed operations. When operating at high frequencies, the
receivers must be trained. The timing margins need to be readjusted per the higher clock frequency which is
achieved with the CBT procedure. The entry and exit of the CBT mode are controlled by the made register
write command. In CBT mode, DRAM will switch to the FSP_OP settings, which it will also need to be trained
on. DRAM samples the CA bus at CS signal and provides feedback of the sarnpled signals to the controller
for timing adjustments on CS and CA signals.

« Write Leveling: This is used to adjust the delays on DOS input signals with respect to the CLK signal. The
entry and exit of the write leveling training mode are controlled by the mode register write command. DOS
signal gets driven by the controller and DRAM samples the CLK signal at the DOS edge. DRAM responds to
the controller by providing feedback on the captured CLK level on DQ. This feedback identifies the leading or
lagging of DOS, with respect to the CLK, so that controller can readjust the delays accordingly.

« Write Training (DQS-DQ Training): This is used to align the DO input signal delays with respect to the DOS
input signal. When entering write training mode, MPC WR_DO_FIFO command must be issued by the
controller. This command writes a user defined data in DRAM, then the controller issues MPC RD_DO_FIFO
command to read back the data from the same location and compare both the written and read data to re-
adjust the delay on DQ line.

These features make LPDDR4 a complete package and ideal to be used es a RAM in any mobile SoO. These
features must be addressed in any verification plan for LPDDR4 based SoC designs. Synopsys provides 2
complete verification solution for LPDDR4 with run time selection of JEDEC and vendor parts, a set of built-in
pretecol, timing and data integrity checks, configurable timing parameters, builtin functional coverage and
verification plan, and backdoor access to memory.

For more information on Synopsys memory VIP and Test Suite, please visit http://synopsys.com/vip. Stay tuned
for upcoming blogs on LPDDR4 and other memory protocols.

This post is filed under DDR, LPDDR, Memory, Mobile SoC.

SYNOPSYS"

PRODUCTS RESOURCES CORPORATE

Software Integrity Solutions About Us

Semiconductor IP Services Careers

Verification Support Corporate Social Responsibility
Design Community Investor Relations

Silicon Engineering Manage Subscriptions Contact Us

©2021 Synopsys, Inc. All Rights Reserved

Rage 3 of 4

Flash

SPI

Toggle NAND
LPDDR

Type C
Storage

FC

NVMe

SAS

ATA

uecess Stories

oo 09

oo

ystemVerilog
Test Suites

Uncategorized

2020
2019
2018
2017
2016
2015
2014

LEGAL

Privacy
Trademarks & Brands

Software Integrity Agreements

FOLLOW

11

 
Case 6:21-cv-00139-ADA Document 1-16 Filed 02/09/21 Page 4 of 4

 
